739 N.W.2d 622 (2007)
YPSILANTI FIRE MARSHAL and City of Ypsilanti, Plaintiffs-Appellees,
v.
David KIRCHER, Defendant-Appellant.
Robert C. Barnes, Plaintiff-Appellee,
v.
David Kircher, Defendant-Appellant, and
Patricia Brown, Defendant.
Ypsilanti Fire Marshal and City of Ypsilanti, Plaintiffs-Appellees, and
Barnes & Barnes, Plaintiff,
v.
David Kircher, Defendant-Appellant.
Robert C. Barnes, Plaintiff-Appellee,
v.
David Kircher, Defendant-Appellant, and
Citizens Bank, Defendant.
Docket Nos. 133240-133243. COA Nos. 260970-260973.
Supreme Court of Michigan.
October 17, 2007.
On order of the Court, the motion for reconsideration of this Court's May 30, 2007 order is considered, and it is GRANTED. We VACATE our order dated May 30, 2007. On remand, the Washtenaw Circuit Court may utilize evidence and testimony already in the record and it *623 need not duplicate such evidence and testimony. In all other respects, the application for leave to appeal the January 9, 2007 judgment of the Court of Appeals is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion requesting judicial notice is DENIED.